                Case 2:17-cv-00822-DLR Document 171 Filed 07/09/19 Page 1 of 2



                                    DISTRICT JUDGE'S CIVIL MINUTES
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Douglas L. Rayes                               Date: July 9, 2019
 Case Number: CV-17-00822-PHX-DLR
 Adams v. Arizona Senate

 APPEARANCES: Plaintiff(s) Counsel                                  Defendant(s) Counsel
              Talonya Adams – pro se                                Michael D. Moberly


 JURY TRIAL (Day 1):

8:41 a.m. Convene. Plaintiff present. Counsel for defendant present with client representative Wendy
Baldo. Jury panel not present. Exhibits 201, 210, 211, 216, 217, 218, 219, 220, 222, 223, 224, 225, 230,
236, and 238 admitted pursuant to the parties’ stipulation. Discussion held regarding preliminary
instructions. 8:44 a.m. Recess.

8:50 a.m. Reconvene. Parties present. Jury panel not present. Discussion regarding plaintiff’s witness
list. 8:51 a.m. Recess.

8:56 a.m. Reconvene. Parties present. Jury panel present and sworn. Voir dire commences. Jurors 6, 15,
30, 27, 24, 20, 33, 21, and 4 excused for cause or hardship. 10:28 a.m. Jury panel excused for break.
10:29 a.m. Recess.

10:47 a.m. Reconvene. Parties present. Jury panel present. Voir dire continues. 10:58 a.m. Jury panel
excused for lunch break. Court remains in session. Strikes for cause discussed. Juror 31 struck for cause.
Discussion regarding witnesses listed on plaintiff’s witness list. Discussion regarding plaintiff’s exhibits.
11:11 a.m. Recess.

12:15 p.m. Reconvene. Parties present. Jury panel not present. Neither party objects to the preliminary
instructions. 12:17 p.m. Jury panel enters. Jurors 2, 7, 8, 11, 12, 14, 16, and 17 called forward and seated
as trial jurors. Remaining jury panel excused. Jury sworn. Preliminary instructions read to the jury.
Opening statements. 1:39 p.m. Jury excused for break. Court remains in session. Plaintiff advises the
Court who her first witness will be. 1:40 p.m. Recess.

2:03 p.m. Reconvene. Parties present. Jury present. Plaintiff’s case: Wendy Baldo sworn and examined.
Exhibit 3 admitted. 3:28 p.m. Jury excused for break. Recess.

3:47 p.m. Reconvene. Parties present. Jury present. Wendy Baldo examination continues. Exhibit 218
admitted with redaction. 4:43 p.m. Jury excused until July 10, 2019, at 9:00 a.m. Court remains in session.
The Court advises the parties of their remaining time.
               Case 2:17-cv-00822-DLR Document 171 Filed 07/09/19 Page 2 of 2

 CV-17-00822-PHX-DLR                                                            July 9, 2019
 Adams v. Arizona Senate                                                         Page 2 of 2

4:44 p.m. Court is in recess until 9:00 a.m. on July 10, 2019.


 Deputy Clerk: Michele Morgan                                          JT: 5 hrs, 50 min
 Court Reporter: Jennifer Pancratz
                                                                       Start: 8:41 AM
                                                                       Stop: 4:44 PM
